DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4 and 10 are objected to because of the following informalities:  Claims 3, 4, and 10 appear to contain typographic errors. 
Regarding claim 3, the amendment filed April 6 2022 recites “The electronic smoking device according to claim,” whereas in the amendment filed May 31 2019, the claim recites “The electronic smoking device according to claim 1,”.  Appropriate correction is required.
Regarding claim 4, the amendment filed April 6 2022 recites “The electronic smoking device according to claim,” whereas in the amendment filed May 31 2019, the claim recites “The electronic smoking device according to claim 1,”.  Appropriate correction is required.
Regarding claim 10, the amendment filed April 6 2022 recites “The electronic smoking device according to claim,” whereas in the amendment filed May 31 2019, the claim recites “The electronic smoking device according to claim 4,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 10, 11, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEARN (US 2016/0095355).
Hearn teaches an electronic smoking device comprising a power supply portion comprising a power supply (9), and an atomizer/liquid reservoir portion comprising a refillable liquid reservoir (2) adapted for storing a liquid, and an atomizer (6) operable when connected to the power supply to atomize liquid stored in the liquid reservoir, wherein the atomizer/liquid reservoir portion further comprises a liquid filling channel (19), an aerosol channel (14), and an air outlet channel (15), wherein the aerosol channel is configured to direct an the atomized liquid from the atomizer to an exterior portion of the electronic smoking device, wherein the air outlet channel is at least partially separate from the liquid filling channel and the aerosol channel, wherein the liquid filling channel communicates with the liquid reservoir and is configured to let pass liquid received from outside the electronic smoking device into the liquid reservoir, and wherein the air outlet channel communicates with the liquid reservoir and is configured to let pass air out of the liquid reservoir (see figure 1).  
Regarding claim 2, Hearn teaches a check valve (16) communicating with the liquid filling channel and configured to let pass liquid received from the outside of the electronic smoking device through the liquid filling channel to the liquid reservoir and to prevent liquid from leaking form the liquid reservoir through the liquid filling channel.
Regarding claim 3, figure 1 shows a vent communicating with the air outlet channel (15) and configured to let pass air from the liquid reservoir through the air outlet channel and to prevent liquid from leaking from the liquid reservoir through the air outlet channel.  
Regarding claim 4, figure 1 shows the atomizer/liquid reservoir portion comprises a liquid container coupling portion that is configured to engage with a respective coupling portion of a liquid container so as to couple the liquid container with the atomizer/liquid reservoir portion.  
Regarding claim 5, Hearn teaches in the air outlet channel (15) is configured to communicate with an air inlet opening (3) of the liquid container when the liquid container is coupled to the atomizer/liquid reservoir portion.  
Regarding claim 6, Hearn teaches a first valve element (16) that is configured, in a closed state, to prevent liquid from leaking from the liquid reservoir through the liquid filling channel, and, in an open state, to let pass liquid from the outside of the electronic smoking device through the liquid filling channel to the liquid reservoir, wherein the first valve element is configured to be in a closed state when no liquid container is coupled to the atomizer/liquid reservoir portion and to be shifted to an open state by coupling a liquid container to the atomizer/liquid reservoir portion.  
Regarding claim 7, Hearn teaches a second valve element (4) that is configured, in a closed state, to prevent liquid from leaking from the liquid reservoir through the air outlet channel, and, in an open state, to let pass air form the liquid reservoir through the air outlet channel, wherein the second valve element is configured to be in a closed state when no liquid container is coupled to the atomizer/liquid reservoir portion and to be shifted to an open state by coupling a liquid container to the atomizer/liquid reservoir portion.  
Regarding claim 10, figure 1 shows the atomizer/liquid reservoir portion has a multi-piece structure including a base portion (12) comprising the atomizer and the liquid reservoir, and a refill adapter portion (13) removably coupleable with the base portion, wherein at least a part of the liquid filling channel and at least a part of the air outlet channel extend through the refill adapter portion and wherein the refill adapter portion includes the liquid container coupling portion.  
Regarding claim 11, Hearn teaches a mouthpiece (12) configured to be coupled to the atomizer/liquid reservoir portion, wherein the liquid filling channel and the mouthpiece are configured so that liquid is prevented from leaking from the liquid reservoir through the liquid filling channel in a state in which the mouthpiece is coupled to the atomizer/liquid reservoir portion, and/or wherein the air outlet channel and the mouthpiece are configured so that liquid is prevented from leaking from the liquid reservoir through the air outlet channel in a state in which the mouthpiece is coupled to the atomizer/liquid reservoir portion.  
Regarding claim 14, figure 1 shows the atomizer/liquid reservoir portion has a cylindrical shape extending along a longitudinal direction of the electronic smoking device, wherein a first end side of the cylinder faces the power supply portion and wherein the liquid container coupling portion faces a second side opposite to the first side, wherein the liquid filling channel and/or the air outlet channel comprise an opening facing the second side.
Regarding claim 15, Hearn teaches an atomizer/liquid reservoir portion for an electronic cigarette comprising: a refillable liquid reservoir (2) adapted for storing a liquid, and an atomizer (6) operable when connected to a power supply of the electronic cigarette to atomize liquid stored in the liquid reservoir, wherein the atomizer/liquid reservoir portion further comprises a liquid filling channel (19), an aerosol channel (14), and an air outlet channel (15), wherein the aerosol channel is configured to direct an the atomized liquid from the atomizer to an exterior portion of the electronic smoking device, wherein the air outlet channel is at least partially separate from the liquid filling channel and the aerosol channel, wherein the liquid filling channel communicates with the liquid reservoir and is configured to let pass liquid received from outside the electronic smoking device into the liquid reservoir, and wherein the air outlet channel communicates with the liquid reservoir and is configured to let pass air out of the liquid reservoir (see figure 1).  
Regarding claim 16, Hearn teaches a first valve element (16) that is configured, in a closed state, to prevent liquid from leaking from the liquid reservoir through the liquid filling channel, and, in an open state, to let pass liquid from the outside of the electronic smoking device through the liquid filling channel to the liquid reservoir, wherein the first valve element is configured to be in a closed state when no liquid container is coupled to the atomizer/liquid reservoir portion and to be shifted to an open state by coupling a liquid container to the atomizer/liquid reservoir portion.
Regarding claim 20, Hearn teaches a vent communicating with the air outlet channel (15) and configured to let pass air from the liquid reservoir through the air outlet channel and to prevent liquid from leaking from the liquid reservoir through the air outlet channel.

Allowable Subject Matter
Claims 8, 9, 12, 13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8, 9, and 17, Hearn teaches that the first valve and second valve are on opposite sides of the liquid reservoir, therefore Hearn does not teach or suggest the first valve element and the second valve element are integrally formed in a common valve element.  
Regarding claims 12, 13, 18, and 19, Hearn teaches that the mouthpiece is at the opposite end of the refill adapter portion; therefore Hearn does not teach or suggest that the refill adapter portion includes a mouthpiece coupling portion or that the mouthpiece coupling portion is configured to also serve as refill adapter coupling portion

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741